

Exhibit 10.2

 
 
Ball Corporation
 
2005 Deferred Compensation
 
Company Stock Plan
     
Effective January 1, 2005








--------------------------------------------------------------------------------





Ball Corporation 2005 Deferred Compensation Company Stock Plan


Article I 
Establishment and Purpose 


Article II
Definitions 


Article III
Eligibility and Participation 


Article IV
Deferral Elections 


Article V
Company Awards 


Article VI
Valuation of Accounts 


Article VII
Distribution and Withdrawals 


Article VIII
Administration 


Article IX
Amendment and Termination 


Article X
Informal Funding 


Article XI
Claims 


Article XII
General Conditions 



--------------------------------------------------------------------------------





Article I
Establishment and Purpose




Ball Corporation (the “Company”) has maintained and will continue to maintain
the Ball Corporation 2001 Deferred Compensation Plan, the Ball Corporation 2000
Deferred Compensation Company Stock Plan, and the Ball Corporation 2002 Deferred
Compensation Plan for Directors (the “Grandfathered Plans”).


Effective January 1, 2005 the Company hereby adopts the Ball Corporation 2005
Deferred Compensation Company Stock Plan (the “Plan”). The purpose of the Plan
is to continue to provide Participants with an opportunity to defer receipt of
annual incentive awards and other compensation in compliance with Internal
Revenue Code Section 409A.


In addition, proposed Treasury regulations published on October 4, 2005 require
the Company to adopt written amendments prior to December 31, 2005 with respect
to items of transition relief described in Notice 2005-1 that expire on December
31, 2005. This Plan document is intended to satisfy the amendment requirements
of the proposed regulations without the amendment constituting a “material
modification” to the Grandfathered Plans. The Company expects to review and
restate the Plan in 2006 in accordance with the extended transition relief
deadlines set forth in the proposed regulations.


The Plan is not intended to meet the qualification requirements of Code Section
401(a), but is intended to meet the requirements Code Section 409A, and to be an
unfunded arrangement providing deferred compensation to Directors and eligible
employees who are part of a select group of management or highly compensated
employees of the Company, its subsidiaries and affiliates, within the meaning of
Sections 201, 301 and 401 of ERISA. The Plan is intended to be exempt from the
requirements of Parts 2, 3 and 4 of Title I of ERISA as a "top hat" plan, and to
be eligible for the alternative method of compliance for reporting and
disclosure available for unfunded "top hat" plans.


The Plan is further intended (1) to assist the Company in attracting and
retaining key employees by providing a non-qualified deferred compensation
vehicle that also increases the interest of such key employees in the Company
Stock performance, and (2) to establish an alternative method of compensating
those Directors of the Company who do not receive compensation as employees of
the Company in a way that increases the interest of such Directors in the
Company Stock performance.


Article II
Definitions




2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, the
Company in the form of Company Awards (if any), returns on Units, payments, and
such other transactions, if any, that may be required to properly administer the
Plan. Without limiting the Plan Administrator’s authority to establish Accounts
as it deems necessary, Accounts may include, for each Participant, up to six
Separation Accounts. Such Accounts shall be used


1

--------------------------------------------------------------------------------



to determine the amount of benefits payable to a Participant or Beneficiary in
accordance with the form of payment and timing requirements specified in the
Participant’s Compensation Deferral Agreements and subject to the terms of the
Plan. The Account shall not constitute or be treated as an escrow, trust fund,
or any other type of funded account for Code or ERISA purposes and amounts
credited thereto shall not be considered “plan assets” for federal income tax or
ERISA purposes. Accounts under this Plan shall reflect only those amounts
considered to be Deferrals as defined in this Plan. The provisions of this Plan
shall apply only to such Accounts and shall not apply to any Grandfathered Plan
accounts.


2.2
Account Balance. Account Balance means, with respect to any Account, the value
on each Business Day of such Account. The Account Balance is determined as of
the Payment Date (or Business Day next preceding the Payment Date if not on a
Business Day) for the purpose of paying any benefit under the provisions of
Article VII.



2.3
Beneficiary. Beneficiary means a person, estate, or trust designated by a
Participant to receive benefits to which such Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if




 
a.
the Participant has not designated a person or trust as Beneficiary, or

 
b.
the designated Beneficiary(ies) has/have all predeceased the Participant.



2.4
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.5
Change in Control. Change of Control shall have the meaning given to a “change
in control” or similar term as defined in the trust established under Section
10.2. If such trust does not define “change in control” or a similar term,
Change in Control shall have the same definition as the definition under Section
409A of the Code.



2.6
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time, the Treasury Department regulations issued thereunder, and applicable
Notices, Revenue Rulings and similar guidance issued by the Internal Revenue
Service.



2.7
Committee. Committee means the Deferred Compensation Committee of the Company.



2.8
Company. Company means Ball Corporation, its subsidiaries and its successors.



2.9
Company Award. Company Award means a credit by the Company to a Separation
Account as specified by the Company in accordance with the provisions of Article
V of the Plan. Company Awards are made or not made in the sole discretion of the
Company and the fact that a Company Award is made in one year shall not obligate
the Company to continue to make such Company Award in subsequent years.



2.10
Company Stock. “Company Stock” means the common stock of Ball Corporation.


2

--------------------------------------------------------------------------------



2.11
Compensation. Compensation means, for purposes of this Plan, annual incentive
awards and long-term incentive compensation. Compensation may also include,
without limitation, base salary (including any deferred salary under a Code
Section 401(k) or 125 plan) and such other cash or equity-based compensation (if
any) that is determined by the Plan Administrator, in its sole discretion, as
eligible for deferral under the terms of this Plan. Compensation for Directors
includes the non-equity portion of Annual Incentive Retainer and other
compensation for services performed as a Director.



2.12
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement submitted to the Plan Administrator in which a Participant (a) makes
an election to defer Compensation in accordance with Article IV, (b) specifies
the Separation Accounts that will be credited with deferrals under the
Agreement, (c) specifies the Payment Dates upon establishing each Separation
Account and (d) specifies a Payment Schedule upon establishing each Separation
Account. A Compensation Deferral Agreement is effective (and irrevocable,
subject to the provisions of the Plan) with respect to a service period or
Company Contribution as of the first day following the election period specified
in Article IV or as provided under Treasury Department regulations. A
Compensation Deferral Agreement remains in effect until modified in accordance
with the Plan.



Notwithstanding the foregoing, and subject to the provisions of Section 3.3, the
Plan Administrator may modify a Participant’s Compensation Deferral Agreement at
any time to conform the Compensation Deferral Agreement and the Plan to
applicable law. The Compensation Deferral Agreement will consist of an agreement
prepared under the authority of the Plan Administrator which may be modified
from time to time, consistent with the material terms of the Plan and the Plan
Administrator’s authority as delegated by the HR Committee of the Board of
Directors of the Company. A completed Compensation Deferral Agreement, and any
modifications thereto authorized under the Plan, may be submitted to the Plan
Administrator in paper or electronic form, under procedures prescribed by the
Plan Administrator.


2.13
Death Distribution. Death Distribution shall mean the payment of the
Participant’s Separation Account Balances to the Participant's Beneficiary(ies)
in accordance with Article VII of the Plan.



2.14
Deferral. Deferral means a deferral of Compensation that is subject to the
deferral election and payment requirements of Code Section 409A.



2.15
Deferred Compensation Account. Deferred Compensation Account means the Account
maintained by the Plan Administrator that records the total amount of liability
of the Company to a Participant at any point in time, and includes all unpaid
Account Balances.



2.16
Director. Director means a non-employee member of the Board of Directors of the
Company.




3

--------------------------------------------------------------------------------



2.17
Dividends. “Dividends” means an amount credited to each of the Participant’s
Accounts equal to the number of Units in each such Account (as determined
pursuant to Section 6.2) multiplied by the amount of quarterly dividend payable
with respect to one share of Company Stock. The amount of quarterly Dividends
shall be determined based on the number of Units in the Participant’s Deferred
Compensation Account as of the record date for determining dividends payable to
shareholders of the Company.



2.18
Effective Date. Effective Date means January 1, 2005 with respect to Deferrals
occurring on or after such date.



2.19
Eligible Employee. Eligible Employee means an Employee of the Company or its
subsidiaries who is part of a select group of management or highly compensated
employees of the Company (which also includes for this purpose its subsidiaries
and affiliated companies) within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and who is selected by the Plan Administrator to participate
in the Plan. An Eligible Employee shall also include any member of the Company’s
Board of Directors as the context requires.



2.20
Employee. Employee means a common law employee of the Company.

 
2.21
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.22
Participant. Participant means an Eligible Employee who: (a) has elected to
defer Compensation in accordance with the Plan; (b) has received a Company
Award; or (c) has a Deferred Compensation Account Balance greater than zero
regardless of whether the Participant is still employed by or, in the case of
Directors, providing services as a Director to the Company. A Participant’s
continued participation in the Plan shall be governed by Section 3.2 of the
Plan.



2.23
Payment Date. Payment Date means the date on which payments from an Account are
scheduled to commence.



a.     Separation Accounts. A Participant may elect in a Compensation Deferral
Agreement that establishes a Separation Account the number of years following
Separation from Service when payment will be made from the Account (e.g., “Third
year following Separation from Service”). The Payment Date is deemed to be
January 1 of such year. If no Payment Date is designated, the Payment Date is
January 1 of the year following the year in which the Participant Separates from
Service.


b.     Separation Prior to Age 55. In the event a Participant Separates from
Service prior to attaining age 55, the Payment Date for all Accounts is January
1 of the year following the year in which the Separation from Service occurred.


c.     Death. In the event of the Participant’s death, the Payment Date for
payments to Beneficiaries is January 1 of the year following the year in which
the Participant died.

4

--------------------------------------------------------------------------------



d.     Administration. Pursuant to Code Section 409A, payment will be treated as
made upon the applicable Payment Date if the payment is made by the later of the
first date it is administratively feasible to do so after such Payment Date or
the end of the calendar year containing such Payment Date. The Plan
Administrator shall adopt such administrative procedures as are necessary to
reasonably ensure that payments scheduled for January 1 of a given year will be
made after January 1 of such year and before February 15 of such year.


In addition, to facilitate administration of the Plan, all Participants shall be
treated as “specified employees” as defined in Code Section 409A. Accordingly,
if a Payment Date occurs in the year following a Separation from Service,
payment will be made as follows:



 
1.
If Separation from Service occurs prior to July 1, actual payment will be made
no earlier than January 1 of the year next following the year in which the
Separation from Service occurred, and, except where required for administrative
necessity, no later than February 15 of such year.




 
2.
If Separation from Service occurs on or after July 1 and before December 31,
actual payment will be made no earlier than July 1 of the year next following
the year in which the Separation from Service occurred, and, except where
required for administrative necessity, no later than August 15 of such year.



2.24
Payment Schedule. Payment Schedule means the form in which payments will be made
from the Account established under the Plan. The Payment Schedule for an Account
will be a single lump sum unless the Participant elects an alternative Payment
Schedule at the time(s) and in the manner specified in this Plan.



A Participant may elect to receive a Separation Account (a) in a lump sum from
0% to 100% of the Account Balance, and (b) the balance, if any, in annual
installments from two (2) to fifteen (15) years. If the lump sum is less than
100%, then (i) the lump sum and (ii) the series of annual installments will each
be treated as separate Payment Schedules for purposes of the payment
modification provisions of Section 4.5c.


All Accounts will be paid in a single lump sum to an Employee Participant who
Separates from Service prior to attaining age 55, regardless of any other
Payment Schedule that may be in effect for the Accounts.


A Death Distribution will be paid from each Account pursuant to the Payment
Schedule in effect for each such Account.


Notwithstanding any Payment Schedule elected by a Participant, distributions
shall not be made in such a manner as to cause the acceleration of a payment in
violation of Code Section 409A. The Plan Administrator retains the authority to
determine when and to what extent a payment option, unless modified, would
result in acceleration of a payment and to make corresponding adjustments to the
Participant’s Payment Schedule to avoid an impermissible acceleration.

5

--------------------------------------------------------------------------------



2.25
Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of organizational or individual performance criteria that are
established within the first 90 days of the performance period, and (b) the
performance criteria are not substantially certain to be met at the time a
Compensation Deferral Agreement is submitted to the Plan Administrator.
Performance criteria may be subjective but must relate to the performance of the
Participant, a group of Employees that includes the Participant or a business
Unit (which may include the Company) for which the Participant provides
services. For Directors, Performance criteria may be subjective but must relate
to the performance of the Participant, a Directors’ committee that includes the
Participant or the Board of Directors as a whole. The determination that any
subjective performance criteria have been met shall not be made by the
Participant or by a family member of the Participant. Performance-Based
Compensation does not include any amount or portion of any amount that will be
paid regardless of performance or which is based on a level of performance that
is substantially certain to be met at the time the criteria is established. The
definition of Performance-Based Compensation shall at all times be applied
consistently with the provisions of Code Section 409A, which are incorporated by
reference.



2.26
Plan. Plan means the Ball Corporation Deferred Compensation Company Stock Plan
as documented herein and as may be amended from time to time hereafter.



2.27
Plan Administrator. Plan Administrator means the Deferred Compensation Committee
of the Company.



2.28
Separation from Service. Separation from Service or Separates from Service shall
mean a Participant’s termination of employment with the Company or its
subsidiaries for any reason. The foregoing not withstanding, if a Participant
transfers to the employ of the Company or any other entity that is within the
controlled group of entities described in Section 414(b),(c),(m) or (o) of the
Code that includes the Company, no Separation from Service shall be deemed to
have occurred for purposes of this Plan. Whether a Separation from Service has
occurred will be subject to Treasury Department regulations promulgated under
Code Section 409A.



For Directors, Separation from Service or Separates from Service means a
Participant’s termination of service with the Board of Directors of the Company
for any reason.


2.29
Separation Account. A Separation Account is an Account established to record
amounts subject to payment upon Separation from Service as described in Section
4.5a.



2.30
Unforeseeable Emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as defined in Prop.
Treas. Reg. 1.409A-3(g)(3). The Plan Administrator, in its sole discretion and
subject to the requirements of Code Section 409A, shall determine


6

--------------------------------------------------------------------------------



whether a Participant has experienced an Unforeseeable Emergency. Imminent
foreclosure or eviction from the Participant’s or Beneficiary’s primary
residence, the need to pay medical expenses, and funeral expenses of a spouse or
dependent may constitute an Unforeseeable Emergency. The purchase of a home and
the payment of college tuition are not Unforeseeable Emergencies. 


2.31
Unit. “Unit” means the Units credited to a Participant’s Accounts pursuant to
Section 6. For valuation and distribution purposes, each Unit shall be
equivalent to one share of Company Stock as of the applicable valuation date.
All Deferrals and Company Awards shall be credited to a Participant’s Deferred
Compensation Account in Units, or fractional Units, with each Unit having a
value equivalent to one share of Company Stock. With respect to any amount
credited to a Participant’s Deferred Compensation Account as of January 1 in any
year, the number of such credited Units shall be determined by dividing the
amount credited to the Participant’s account (including any related matching
contributions) by the closing price of one share of Company Stock indicated in
the New York Stock Exchange Composite Listing as of the preceding Business Day.
With respect to any amount credited to a Participant’s Deferred Compensation
Account (including any related matching contributions) as of any day of the year
other than January 1, the number of such credited Units shall be determined
based on the closing price of one share of Company Stock indicated in the New
York Stock Exchange Composite Listing as of the Business Day on which the
Deferral is credited. 



Changes in Capitalization. If there is any change in the number or class of
shares of Company Stock through the declaration of a stock dividend or other
extraordinary dividends, or recapitalization resulting in stock splits, or
combinations or exchanges of such shares or in the event of similar corporate
transactions, the Units in each Participant’s Deferred Compensation Account
shall be equitably adjusted to reflect any such change in the number or class of
issued shares of Company Stock or to reflect such similar corporate transaction.


Article III
Eligibility and Participation




3.1
Eligibility and Participation. Each Eligible Employee shall be eligible to
participate in this Plan. An Eligible Employee becomes a Participant upon
submission of a Compensation Deferral Agreement to the Plan Administrator.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Awards subject to the terms of the Plan as long as such
Participant is an Eligible Employee.



A Participant who is no longer an Eligible Employee but continues to be employed
by the Company may not defer Compensation but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Deferred
Compensation Account. On and after a Separation from Service, a Participant
shall remain a Participant as long as his or her Compensation Deferral Account
is greater than zero. An individual shall cease participation in the Plan when
all benefits under the Plan to which he or she is entitled have been paid.

7

--------------------------------------------------------------------------------



3.3
Revocation of Future Participation. Notwithstanding the provisions of Section
3.2, the Committee may, in its discretion, revoke such Participant’s eligibility
to make future deferrals under this Plan. Such revocation will not affect in any
manner a Participant’s Deferred Compensation Account or other terms of this
Plan.



3.4
Notification. Each newly Eligible Employee shall be notified by the Plan
Administrator, in writing, of the date of his or her initial eligibility to
participate in this Plan.



Article IV
Deferral Elections




4.1
Deferral Elections. A Participant shall make Deferral elections by completing
and submitting to the Plan Administrator the Compensation Deferral Agreement
which shall specify the amount of the Deferral and the allocation to one or more
Separation Accounts, as described in this Article IV. A Participant may
establish up to six Separation Accounts.



4.2
Time of Election.




 
a.
Initial Eligibility. In the case of the calendar year in which an Employee first
becomes an Eligible Employee (or, in the case of Directors, becomes a Director),
a Compensation Deferral Agreement that defers Compensation with respect to
services to be performed in such calendar year and subsequent to the election
may be submitted to the Plan Administrator within 30 days after such Eligible
Employee or Director becomes eligible to participate in the Plan.



Employees. Eligible Employees who became Employees after January 1 of the
calendar year may defer an annual incentive award for such calendar year. The
election will be deemed to apply to services after the election if the maximum
deferral is no greater than the portion of the Compensation equal to the total
amount of the Compensation for the service period multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period.


Notwithstanding the foregoing, an Employee who was performing services for the
Company as of January 1 and who became an Eligible Employee prior to June 1 may
elect to defer an annual incentive award that qualifies as Performance-Based
Compensation, in accordance with the requirements of paragraph c., below.
Subject to Code Section 409A, such Eligible Employee may defer the maximum bonus
permitted by the Plan Administrator for all Participants in such year.


Directors. Individuals who became Directors after January 1 of the calendar year
may defer the non-equity portion of any annual incentive retainer for such
calendar year. The election will be deemed to apply to services after the
election if the maximum deferral is no greater than the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.

8

--------------------------------------------------------------------------------



Initial Elections for Subsequent Deferrals. If an Eligible Employee does not
submit a Compensation Deferral Agreement within the first 30 days of his or her
eligibility to participate in the Plan, such Eligible Employee may submit a
Compensation Deferral Agreement at such other times as are specified in this
Plan. Such Compensation Deferral Agreement shall constitute the initial deferral
election with respect to any Separation Accounts established under such
election.



 
b.
Subsequent Years. Except as provided in c. through g., below, for any subsequent
year, the Compensation Deferral Agreement containing the election to defer
Compensation for services performed during such year must be submitted to the
Plan Administrator no later than December 31 of the preceding calendar year.




 
c.
Performance-Based Compensation. In the case of any Performance-Based
Compensation based upon a performance period of at least 12 months, provided
that the Participant performed services continuously from a date no later than
the date upon which the performance criteria are established through a date no
earlier than the date upon which the service provider makes an initial deferral
election, an initial deferral election may be made with respect to such
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that in no event may an election to
defer Performance-Based Compensation be made after such Compensation has become
both substantially certain to be paid and readily ascertainable. A Participant
may elect to defer Performance-Based Compensation in his or her initial year of
eligibility or any subsequent year, provided the requirements of this paragraph
c. are satisfied.



d.    Automatic Renewals. The Plan Administrator may, in its discretion, provide
for automatically renewable Compensation Deferral Agreements. An automatically
renewable Compensation Deferral Agreement deferring annual incentive awards and
other Compensation permitted by the Plan Administrator will remain in effect for
all future calendar years and performance periods unless modified or revoked
during the applicable enrollment period specified in a. through c. above.



 
e.
Non-elective Deferrals. The HR Committee of the Company Board of Directors may
specify deferrals of Compensation that, if paid, would be non-deductible under
the provisions of Code Section 162(m). Such amounts will be credited to a
Separation Account designated by the Company.




 
f.
Awards Subject to Forfeiture. A Participant may elect to defer Compensation
awarded during the calendar year, provided (i) the initial election with respect
to such award is filed with the Plan Administrator no later than 30 days after
the award is made, (ii) such award is subject to a substantial risk of
forfeiture for a period of not less than thirteen (13) months from the date of
the award and (iii) the award would, absent the deferral, be payable no later
than 2-1/2 months following the calendar year in which such award is no longer
subject to a substantial risk of forfeiture.




9

--------------------------------------------------------------------------------



An election to defer Compensation after the 30-day period described above may be
filed no later than a date that is twelve (12) months prior to the date on which
such award or portion thereof is no longer subject to a substantial risk of
forfeiture (the “vesting date”), provided that the payment under the
Compensation Deferral Agreement occurs no earlier than five (5) years after the
vesting date.



 
g.
2005 Elections. The Plan Administrator has the authority, effective January 1,
2005 to allow any or all Participants to make or modify a Compensation Deferral
Agreement with respect to deferrals subject to Code Section 409A, which relate
all or in part to services performed prior to December 31, 2005. Such election
or modification must be filed with the Plan Administrator no later than March
15, 2005.



4.3
Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation.



4.4
Changes To A Deferral Election.




 
a.
Reductions for Withholding. A Participant’s Deferral Election may be reduced by
such amount as is necessary to enable the Company to satisfy any tax withholding
and payroll deduction obligations of the Participant and the Company as are
required by law, the requirements of any benefit programs sponsored by the
Company and Company procedures. Such reductions shall not be required if the
Participant makes alternative arrangements with the Company for payment of such
amounts.




 
b.
Participant’s Right to Modify or Revoke. An election to defer Compensation
described in Section 4.2b. may be modified or revoked no later than the day
preceding the first day of the calendar year to which such election applies. An
election to defer Performance-Based Compensation may be modified or revoked no
later than the last day a deferral election may be filed under Section 4.2c with
respect to such Compensation. Notwithstanding the foregoing, a Participant may
revoke an election as provided in Section 4.4c and Section 4.5e. Modifications
and revocations must be submitted during such times as are specified by the Plan
Administrator.




 
c.
Unforeseeable Emergency. A Participant may revoke an election to defer
Compensation during the calendar year in which such Compensation is earned (or,
in the case of Performance-Based Compensation, after the deadline specified in
the enrollment materials) in the case of (a) an Unforeseeable Emergency or (b) a
hardship distribution to the Participant described in Treas. Reg. Section
1.401(k)-1(d)(3).



4.5
Payment Dates and Payment Schedules.




 
a.
Separation Payments. A Participant’s Compensation Deferral Agreement may
designate one or more Payment Dates for payment of Deferrals after Separation
from Service. The Plan Administrator shall create a Separation Account for each
such Payment Date, to be credited with the portion of Deferrals allocated to
such Separation Account. A Participant may maintain up to six Separation
Accounts.


10

--------------------------------------------------------------------------------



In the case of an Employee who incurs a Separation from Service prior to the
date the Participant attains age 55, all Separation Accounts will be paid as of
the Payment Date specified in Section 2.23b in the form of a single lump sum.


In the case of (i) the Separation from Service of a Director Participant or (ii)
the Separation from Service of an Employee Participant on or after such Employee
attains age 55, payment will be made as of the Payment Date and under the
Payment Schedule designated by the Participant. The Participant may designate
the Payment Date and Payment Schedule for a Separation Account no later than the
applicable submission deadline described in Section 4.2 for the Compensation
Deferral Agreement that establishes such Separation Account. If no Payment Date
is specified, the Payment Date is the date specified in Section 2.23a. If no
Payment Schedule is specified, payment shall be made in a single lump sum.


Deferrals that are not allocated to a Separation Account under the terms of a
Deferred Compensation Agreement will be allocated to the Separation Account with
the earliest Payment Date. If a Participant has more than one Separation Account
with the same Payment Date, the allocation will be made to the Separation
Account with the shortest Payment Schedule. The determination of the Payment
Date and Payment Schedules for purposes of this paragraph shall be determined at
the time the Compensation Deferral Agreement authorizing the Deferral was filed
with the Plan Administrator. If a Separation Account has not been established,
the Administrator shall establish a Separation Account payable as of the Payment
Date specified in 2.23 and payable in a single lump sum.



 
b.
Modification to Payment Date and/or Payment Schedule. The Participant may modify
a Payment Date and/or a Payment Schedule for a Separation Account as follows:




 
i.
An existing Payment Date and/or Payment Schedule may be changed so long as (i)
the election may not take effect until at least twelve (12) months after the
date on which the election is made, (ii) the date that such election is
submitted to the Plan Administrator is at least twelve (12) months prior to the
current Payment Date, and (iii) the Payment Date after modification is at least
five (5) years after the current Payment Date.




 
ii.
A modification that does not conform to the requirements of this paragraph b.
shall be deemed not to have been made and will be disregarded by the Plan
Administrator. In such a case, the Plan Administrator will pay benefits as of
the Payment Date and under the Payment Schedule in effect prior to the
nonconforming modification.




 
iii.
An election to change a Payment Date and/or a Payment Schedule is specific to
the Account to which it refers, and shall not affect other Accounts or the
ability of the Participant to designate new Payment Dates and Payment Schedules
with respect to future Deferrals.


11

--------------------------------------------------------------------------------




 
iv.
The modification of a Payment Date shall be further subject to the requirements
of Code Section 409A.




 
c.
2005 and 2006 Modifications to Payment Elections. During 2005 and 2006, the Plan
Administrator may, in its discretion, permit Participants to establish
Separation Accounts, to designate a Payment Date and Payment Schedule for each
such Separation Account and to allocate existing Account balances among such
Separation Accounts. Participants may also be permitted to modify any Payment
Date and/or Payment Schedule associated with a Separation Account. Elections may
be filed with the Plan Administrator pursuant to this paragraph without regard
to (i) the requirements in paragraph b., above and (ii) the prohibition on
acceleration of payments under Code Section 409A.



Modification elections filed pursuant to this paragraph c. shall be subject to
the following rules. A modification to a Payment Date scheduled in 2005 or 2006
must be filed prior to the scheduled Payment Date and no later than December 31,
2005. A modification to a Payment Date scheduled in 2007 or later must be filed
no later than December 31, 2006. A modification filed on or after January 1,
2006 may not accelerate a payment from a later year into 2006. Subject to the
foregoing limitations, the Plan Administrator has the authority to prescribe the
time, manner and scope of any election to modify a Payment Date or Payment
Schedule under the terms of this paragraph.



 
d.
Company’s Right to Modify. The Plan Administrator may modify a Payment Schedule
election as necessary (and only as necessary) to conform the Payment Schedule to
applicable law.



Article V
Company Contributions




5.1
Company Awards. The HR Committee of the Board of Directors may, in its sole and
absolute discretion, authorize Company Awards to one, some, or all of the
Participant(s) in an amount determined in the sole and absolute discretion of
the Committee. A Company Award may be made at any time during the calendar year
and may consist of “matching” contributions. The HR Committee of the Board of
Directors shall be under no obligation to make contributions to the Plan unless
the Company has entered into a separate agreement (such as an employment
agreement) to make such contributions. The Plan Administrator also may establish
a matching contribution by attaching a Schedule to this Plan document.



5.2
Vesting. Company Awards shall vest in accordance with the vesting schedule(s)
established by the Plan Administrator at the time that the Company Award is
made. The unvested portion shall be forfeited upon Separation from Service. The
Committee may, at any time, in its sole discretion, increase a Participant’s
vested interest in a Company Award or restore any forfeiture.


12

--------------------------------------------------------------------------------



Article VI
Valuation of Accounts


6.1
Valuation. A Participant’s Accounts shall be valued on each Business Day as
follows:



a.     Deferrals of annual incentive awards (and any related matching
contributions specified on Schedule A) shall be credited to the applicable
Participant Accounts and converted to Units as of the January 1 following the
year in which services were performed. Deferrals pertaining to forms of
Compensation other than annual incentive awards shall be credited to the
applicable Participant’s Accounts as of the day such Compensation otherwise
would have been paid and shall be converted to Units as of such date. Dividends
shall be credited to the applicable Participant Accounts as of the payment date
for Company dividends.


b.     Amounts credited to a Participant’s Account shall be converted to Units.
In the case of annual incentive awards and any related matching contributions,
the number of Units shall be determined by dividing the amount credited to the
Participant’s account on such day by the closing price of one share of Company
Stock indicated in the New York Stock Exchange Composite Listing as of the
preceding Business Day. For all other Deferrals, Units shall be determined using
the closing price on the same day on which the Deferral is credited to the
Participant’s Accounts.


c.     The number of Units shall be reduced to reflect payments and any
forfeitures from the applicable Participant Account(s) on such day.


d.     After the adjustments described in a. through c. above, a Participant’s
Accounts will be adjusted as of the close of business on such day and each
subsequent Business Day to reflect the total value of Units credited to such
Accounts. The value of each such Account shall be determined by multiplying the
total number of Units and fractions thereof credited to each Account by the
closing price of one share of Company Stock indicated in the New York Stock
Exchange Composite Listing as of each Business Day.


6.2
Notional Investments. Notwithstanding anything in this section to the contrary,
the Plan Administrator shall have the sole and exclusive authority to direct the
investment of any or all amounts deferred in any manner. An investment in Units
shall be used solely for purposes of determining the value of such Participant’s
Account Balances and the amount of the corresponding liability of the Company in
accordance with this Plan and shall not require the Company to acquire or hold
Company Stock.




13

--------------------------------------------------------------------------------



Article VII
Distribution and Withdrawals




7.1
Separation Accounts.




 
a.
Form of Payment. In the event that a Participant Separates from Service, any
Separation Account will be paid to such Participant in accordance with the
Payment Schedule in effect for each such Account. In the event a Participant has
elected installment payments, the installment payments shall be determined as
set forth in Section 7.3 of the Plan.




 
b.
Payment in Company Stock. All benefits payable to a Participant or Beneficiary
under the Plan shall be paid in Company Stock, with one share distributed for
each Unit credited pursuant to Section 6.2. All fractional shares shall be
valued as of the payment date and paid in cash.




 
c.
Notwithstanding a Participant’s election to receive a Separation Account as of a
specified year, all Separation Account Balances shall be distributed upon
Separation from Service under the provisions of Section 2.23(b) in a single lump
sum.



7.2   Installment Payments. Installment payments will be made as of the
applicable Payment Date and each anniversary thereof. For payments described in
Section 2.23(d)(2), payments will be made by the August 15 payment date and each
anniversary thereof. The amount of an installment payment is determined by the
number of Units held in the Account as of the Business Day preceding the payment
date (or anniversary thereof) divided by the remaining number of installments
under the Payment Schedule.


7.3
Small Account Balance Lump Sum Payment. Anything to the contrary in this Plan
notwithstanding, in the event that a Participant’s Deferred Compensation Account
Balance is less than $25,000 on the January 1 following the year in which the
Participant Separates from Service, the Participant’s Accounts shall be paid in
a single lump sum in such following year at the time specified in Section 2.23d
and any form of payment election to the contrary shall be null and void.



7.4
Death Distribution. In the event of a Participant’s death, the Participant’s
Beneficiary shall be paid a Death Distribution as specified in Section 2.23c and
under the Payment Schedule in effect for each of the Participant’s Accounts.



7.5
Unforeseeable Emergency. A Participant may request, in writing to the Plan
Administrator, a withdrawal from his or her Accounts if the Participant
experiences an Unforeseeable Emergency. Withdrawals of amounts because of an
Unforeseeable Emergency are limited to the extent reasonably needed to satisfy
the emergency need, which cannot be met with other resources of the Participant.
The amount of such withdrawal shall be subtracted first from the vested portion
of the Account with the latest Payment Date at the time of the withdrawal
request and then from the Account with the next latest Payment Date until the
withdrawal is completed. Values for purposes of determining the source of the
withdrawal under this


14

--------------------------------------------------------------------------------



Section shall be determined on the date the Plan Administrator approves the
amount of the Unforeseeable Emergency withdrawal, or such other date determined
by the Plan Administrator. A withdrawal under this Section 7.7 by a Participant
who is a “16b Officer” or Director must be approved by the HR Committee of the
Board of Directors.


7.6
Domestic Relations Order. Notwithstanding the Payment Dates and Payment
Schedules selected by a Participant with respect to his or her Accounts and any
other provision of this Plan, the Plan Administrator is authorized to divide
such Participant’s Accounts with and distribute a portion of such Participant’s
Accounts to one or more “alternate payees” at the time and in the manner
specified in a court order described in Section 414(p)(1)(B) of the Code.



7.7
Permitted Delays. Notwithstanding the foregoing, the Company shall delay any
payment to a Participant under the Plan upon the Plan Administrator’s reasonable
anticipation of one or more of the following events:




 
a.
The Company’s deduction with respect to such payment otherwise would be limited
or eliminated by application of Code Section 162(m);




 
b.
The making of the payment would violate a term of a loan agreement to which the
Company or one of its subsidiaries is a party, or other similar contract to
which the Company or one of its subsidiaries is a party, and such violation
would cause material harm to the Company or one of its subsidiaries; or




 
c.
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment subject to this Section 7.9 shall be paid in
accordance with Code Section 409A.


Article VIII
Administration




8.1
Plan Administration. This Plan shall be administered by the Plan Administrator,
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Plan Administrator and resolved in accordance with the claims
procedures in Article XI.



8.2
Withholding. The Company shall have the right to withhold from any payment made
under the Plan (or any amount deferred into the Plan) any taxes required by law
to be withheld in respect of such payment (or deferral).




15

--------------------------------------------------------------------------------



8.3
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, or director to whom or to which it delegated duties, responsibilities,
and authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Plan Administrator, the Committee and
their agents against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company.



8.4
Expenses. The expenses of administering the Plan shall be paid by the Company.
Notwithstanding the foregoing, the Committee may indirectly allocate expenses,
in its discretion, to Participants through a reduction to any or all Participant
Accounts.



8.5
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.



8.6
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.



Article IX
Amendment and Termination




9.1
Amendment and Termination. The Plan is intended to be permanent, but the HR
Committee of the Board of Directors of the Company may at any time modify,
amend, or terminate the Plan, provided that such modification, amendment or
termination shall not cancel, reduce, or otherwise adversely affect the amount
of benefits of any Participant accrued (and any form of payment elected) as of
the date of any such modification, amendment, or termination, without the
consent of the Participant. A termination of the Plan shall not, by itself,
result in payments to Participants under the Plan, except to the extent
permitted under Code Section 409A. Unless distributions are otherwise
permissible under such regulations, payments to Participants shall be made at
the times specified in a Participant’s Compensation Deferral Agreements and the
terms of the Plan applicable to such Agreements prior to the Plan’s termination.



9.2
Adverse Income Tax Determination. Notwithstanding anything to the contrary in
the Plan, if any Participant receives a deficiency notice from the United States
Internal Revenue Service asserting constructive receipt of deferrals under the
Plan, Company Awards, and/or the investment earnings attributed thereto due to
any Participant withdrawal right or other Plan provision, the Plan
Administrator, in its sole discretion, may declare null and void any Plan
provision with respect to affected Participants that causes such Participant to
be in constructive receipt of income. If the laws of the United


16

--------------------------------------------------------------------------------



States or of any relevant state are amended or construed in such a way as to
make this Plan (or its intended deferral of compensation and taxes) in whole or
in part void, then the Plan Administrator, in its sole discretion, may give
effect to the Plan in such a manner as it deems will best carry out the purposes
and intentions of this Plan. Nothing in this Section 9.2 shall be construed to
limit the Plan Administrator or Company’s authority under applicable law to take
any such action as may be necessary to accomplish the objective of the Plan to
defer the recognition of compensation for the purpose of the taxation of income.


Notwithstanding any other provision of this Plan document or the provisions of
any Compensation Deferral Agreement, a Participant will receive a distribution
from the Plan in a single lump sum equal to the amount required to be included
in income as a result of a violation of the terms and conditions of Code Section
409A and the Treasury Department Regulations promulgated thereunder.


Article X
Informal Funding




10.1
General Assets. All benefits in respect of a Participant under this Plan shall
be paid directly from the general funds of the Company or a Rabbi Trust created
for the purpose of informally funding the Plan, and other than such Rabbi Trust,
if created, no special or separate fund shall be established and no other
segregation of assets shall be made to assure payment. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in or to any
investments that the Company or its subsidiaries may make to aid the Company in
meeting its obligation hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company, or any if its
subsidiaries or affiliated companies and any Employee, Director, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
from the Company hereunder, such rights are no greater than the right of an
unsecured general creditor of the Company.



10.2
Rabbi Trust. The Company may, at its sole discretion, establish a grantor trust,
commonly known as a Rabbi Trust, as a vehicle for accumulating the assets needed
to pay the promised benefit, but the Company shall be under no obligation to
establish any such trust or any other informal funding vehicle.



Article XI
Claims




11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed with the Plan Administrator which shall make all determinations
concerning such claim. Any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (‘Claimant’).


17

--------------------------------------------------------------------------------




 
a.
In General. Notice of a denial of benefits will be provided within 90 days of
the Plan Administrator’s receipt of the Claimant's claim for benefits. If the
Plan Administrator determines that it needs additional time to review the claim,
the Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.




 
b.
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (1) cite the pertinent provisions of
the Plan document and (2) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



11.2
Appeal of Denied Claims. An Employee Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the HR Committee. An Employee Claimant who timely requests a
review of the denied claim (or his or her authorized representative) may review,
upon request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the HR Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (1) was relied upon in making a benefits
determination, (2) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (3) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The HR Committee may, in
its sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.




 
a.
In General. Appeal of a denied benefits claim must be filed in writing with the
HR Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The HR Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the HR Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.


18

--------------------------------------------------------------------------------




 
b.
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.




 
i.
The decision on review shall set forth (a) the specific reason or reasons for
the denial, (b) specific references to the pertinent Plan provisions on which
the denial is based, (c) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.



11.3
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.



11.4
Discretion of Committee. All interpretations, determinations and decisions of
the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.



11.5
Administration Upon Change in Control.



Committee. For purposes of this Plan, the Committee shall be the Plan
Administrator at all times prior to the occurrence of a Change in Control. Upon
and after the occurrence of a Change in Control, the Plan Administrator shall be
an independent third party selected by the individual who, immediately prior to
such event, was the Company’s CEO or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”); provided, however, the Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the Plan Administrator of this Plan until the date on which the independent
third party selected by the CEO accepts the responsibilities of Plan
Administrator under this Plan. Upon and after a Change in Control, the Plan
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust except benefit entitlement determinations upon appeal;
provided, however, upon and after the occurrence of a Change in Control, the
Plan Administrator shall have no power to direct the investment of Plan or Trust
assets or select any investment manager or custodial firm for the Plan or Trust.
Upon and after the occurrence of a Change in Control, the Company must: (1) pay
all reasonable administrative expenses and fees of the Plan Administrator; (2)
indemnify the Plan Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Plan Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Plan Administrator or its employees or agents; and (3) supply full and
timely information to the Plan Administrator on all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the Account Balances
of the Participants, the date and circumstances of the death or Separation from
Service of the Participants, and such other pertinent information as the Plan
Administrator may reasonably require. Upon and after a Change

19

--------------------------------------------------------------------------------



in Control, the Plan Administrator may only be terminated (and a replacement
appointed) by the Ex-CEO or, if not so identified, the Company’s highest ranking
officer prior to the Change in Control. Upon and after a Change in Control, the
Plan Administrator may not be terminated by the Company.


Benefit Review Committee. Upon and after the occurrence of a Change in Control,
the HR Committee, as constituted immediately prior to a Change in Control, shall
continue to review denied claims as provided in Article 14 of this Plan. In the
event any member of the HR Committee resigns or is unable to perform the duties
of a member of the HR Committee, successors to such members shall be selected by
the Ex-CEO. Upon and after a Change in Control, the Benefits Review Committee
shall have the discretionary power and authority to determine all questions
arising in connection with the review of a denied claim as provided in Section
11.2. Upon and after the occurrence of a Change in Control, the Company must:
(1) pay all reasonable administrative expenses and fees of the HR Committee; (2)
indemnify the HR Committee against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the HR Committee hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the HR Committee or its employees or agents; and (3) supply full and timely
information to the HR Committee on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the death or Separation from Service
of the Participants, and such other pertinent information as the HR Committee
may reasonably require. Upon and after a Change in Control, a member of the HR
Committee may not be removed by the Company but may only be removed (and a
replacement appointed) by the Ex-CEO.


Article XII
General Conditions




12.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.



12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company or its
subsidiaries to dismiss or discharge an Employee is expressly reserved.
Notwithstanding the provisions of Section 9.2, the Company makes no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan or that the Plan complies in form or operation with Section 409A of the
Code and regulations issued thereunder.


20

--------------------------------------------------------------------------------



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.



12.4
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.5
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.6
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Indiana shall govern the construction and administration of the Plan.









IN WITNESS WHEREOF, the undersigned executed this Plan as of the ___ day of
_________, 2005 to be effective as of the Effective Date.




Ball Corporation




By: __________________________________________


Its: __________________________________________



21

--------------------------------------------------------------------------------





Schedule A


Company Matching Contributions


Until modified by the HR Committee of the Board of Directors, Company Award
includes Company matching contributions. Such contributions shall be an
additional credit to a Participant’s Accounts, which shall equal twenty percent
(20%) of Deferrals credited to an Account during a calendar year. The maximum
Company Matching Contribution credited to a Participant’s Deferred Compensation
Account in a calendar year shall be $20,000.
 
 
 
22

--------------------------------------------------------------------------------



 